Citation Nr: 1033628	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-15 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied the Veteran's claim of 
entitlement to service connection for PTSD, claimed as secondary 
to service-connected residuals of spinal meningitis.

In June 2010, a hearing was held before the undersigned Veterans 
Law Judge at the Los Angeles, California RO.  A transcript of 
this proceeding has been associated with the claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of this evidence by the Agency of 
Original Jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is a competent diagnosis of PTSD, which has been medically-
linked to an in-service stressor which is consistent with the 
Veteran's active military service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Furthermore, in light of the favorable decision for the Veteran 
in this case, any error in the timing or content of VCAA notice, 
if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3), lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." (footnote omitted).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
"[t]he type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed."  
Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).   

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009). 

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009).  Otherwise, the law requires verification of a claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat 
zone does not establish that a veteran engaged in combat with the 
enemy.  Id.  Service department evidence that a veteran engaged 
in combat or that a veteran was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.

Generally, where a determination is made that a veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate 
his testimony by credible supporting evidence.  See Stone v. 
Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error 
in Board determination that a non-combat veteran's "own 
statements cannot serve as 'corroboration' of the facts contained 
in those statements.").  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

III. Analysis

As an initial matter, the Board notes that, although the evidence 
shows that the Veteran in fact served during the Korean War, his 
service treatment records are negative for complaints of, 
treatment for, or a diagnosis of PTSD or any other psychiatric or 
psychological disorder during service.  There is also no evidence 
in the Veteran's service personnel records that he served in 
combat, nor does he allege combat service.  Rather, he contends 
that, while hospitalized for treatment of meningitis during 
service, he heard members of the hospital staff say that he was 
dying, and that he was being transported to the morgue.  He 
claims that this resulted in his developing nightmares, 
flashbacks and other PTSD symptomatology.  See Board hearing 
transcript, June 2010.

A review of the service medical records reveals that, in January 
1952, the Veteran was hospitalized for one month at Fort Jay Army 
Hospital for acute meningitis.  The clinical treatment notes show 
that he was "very sick" upon admittance.

Post-service treatment records show that the Veteran did not 
complain of symptoms related to PTSD or seek treatment for the 
disorder until January 2005, when he was seen at the Los Angeles 
VA Medical Center, where he was diagnosed by staff psychiatrist, 
P.D., M.D., with anxiety.  In April 2005, he was seen by another 
physician, who diagnosed him with anxiety, not otherwise 
specified, but concluded that he did not meet the full criteria 
for a diagnosis of PTSD.  

In June 2007, he was again evaluated by P.D., who diagnosed him 
with PTSD secondary to viral encephalitis in service.  However, 
during an April 2009 evaluation, P.D. concluded that the Veteran 
had PTSD secondary to meningitis in service, when he had been 
transported to the morgue because a staff member erroneously 
thought he had died.  In June 2010, P.D. wrote a letter to the 
Board, in which she stated that she had been treating the Veteran 
since January 2005, and that he had PTSD based on an in-service 
stressor of being taken to the morgue.  

In June 2010, during his hearing before the Board, the Veteran 
discussed his in-service hospital encounter and said that his 
treating physicians thought that he was going to die as a result 
of spinal meningitis.  He further noted that, although he 
separated from service in 1954, the reason he waited so many 
years to apply for benefits was because he did not learn that he 
had PTSD until 2006.

Also of record is a May 2002 letter from the Veteran's private 
physician, Maryann Walthier, M.D., who stated that she had 
reviewed the Veteran's pertinent service treatment records 
pertaining to his hospital treatment in January 1952.  Although 
she did not specifically find that he had PTSD at that time, she 
wrote that it is well-known that meningitis is followed by a 
variety of after-effects that quite often affect a patient 
emotionally over a lifetime.  

IV.  Conclusion

It is VA's defined and consistently-applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  As previously discussed, if, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  The Court has stated that "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In this regard, having reviewed the complete record, the Board 
finds that the greater weight of probative evidence establishes 
that the Veteran's PTSD is the result of a medically-linked in-
service stressor.  As noted above, the Veteran's VAMC 
psychiatrist concluded that his PTSD was a result of his 
stressful experiences while hospitalized for meningitis.  In 
addition, his private physician noted that meningitis often 
causes persons to have emotional problems long after the disease 
resolves.  

Consequently, having resolved doubt in favor of the Veteran, the 
Board finds that the Veteran's claim of entitlement to service 
connection for PTSD has been established.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


